Title: From Thomas Jefferson to Aaron Burr, 20 May 1798
From: Jefferson, Thomas
To: Burr, Aaron


          
            Dear Sir
            Philadelphia May 20. 98.
          
          When I had the pleasure of seeing you here, I spoke to you on the case of a friend of mine, Dr. James Currie of Richmond [in Virginia] and asked the favor of you to proceed, in the way then spoken of, [to] recover against Robert Morris, Dr Currie’s demand, the paper establishing which you had recieved. I have just recieved a letter from him wishing this matter to be pressed. I take the liberty therefore of repeating my request, and that you will be so good as to send to mr John Barnes, merchant South 3d. street, who is my agent here, a note of your own fee and of any costs which it may be necessary to advance and he will answer them now & from time to time on my account, whether I am here or not.I have not heard from mr Burwell: but I know it to be his wish to have the same proceedings as shall be pursued for Dr. Currie. mr Barnes is his agent in his money matters at this place, so that his costs you will be so good as to note separately to him. his name is Lewis Burwell. he is also of Richmond.
          
          This being merely a letter of business I shall only add assurances of the esteem & respect with which I am Dr. Sir Your most obedt. & most humble servt
          
            Th: Jefferson
          
        